DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Claims 2, 3, 5-11, 13-20, 22-28 are pending.
The outstanding rejections under 35 USC 102 are withdrawn in view of the amendments filed 1/4/2021.
The outstanding rejection under 35 USC 103a over ‘883 is withdrawn in view of the amendments filed 1/4/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16-20, 22-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,071,073 (‘073).

‘073 does not expressly teach budesonide to be included in the composition. ‘073 does not expressly teach the amount of budesonide. ‘073 does not expressly teach the volume of the composition when it is a suspension.
It would have been obvious to one of ordinary skill in the art to employ budesonide, in the herein claimed amount and volume, in the composition. 
One of ordinary skill in the art would have been motivated to employ budesonide, in the herein claimed amount and volume, in the composition.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, the volume for administration depends on how much the actives being required and the disorders being treated. Therefore, adjusting the dosage (or amount) and the volume of administration would be consider obvious as being within the purview of skilled artisan, absent evidence to the contrary.  The examiner notes that the herein claimed properties would be seen as inherently present in the composition since the prior art teaches the same ingredients as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5, 7-11, 13-20, 22, 24, 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,679,545 (‘545). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘545 teaches a topical composition comprising budesonide, maltodextrin, and sweetners such as honey, with the amount of active as 0.25-5mg and volume of 5-30ml (see claims 1, 2, 8, 15-16). ‘545 does not expressly teach the exact range of amount of the active. It would have been obvious to one of ordinary skill in the art to adjust the amount of the active in the composition.
One of ordinary skill in the art would have been motivated to adjust the amount of the active in the composition. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 2, 3, 6-10, 14-15, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,782,347 (‘347). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘347 teaches a dissolving tablet comprising an effective amount of budesonide plus a viscosity agent such as PVP and carboxymethyl cellulose and also mannitol (see claims 1, 12, 14). ‘347 also teaches sweeteners can be added in the composition (see claim 20). 
‘347 does not expressly teach the herein claimed amount of the active. It would have been obvious to one of ordinary skill in the art to adjust the amount of the active in the composition.
One of ordinary skill in the art would have been motivated to adjust the amount of the active in the composition. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

s 2-3, 5, 7-11, 13-20, 22, 24, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 34, 36-39, 42, 44, 46-48, 51, and 52 of copending Application No. 14/811,617 (‘617) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘617 teaches a liquid composition containing the herein claimed components (budesonide, mannitol, carboxymethyl cellulose) in the herein claimed amount (see claims 31 and 46). Although ‘617 does not expressly teach the herein claimed amount amount of the active. It would have been obvious to one of ordinary skill in the art to adjust the amount of the active in the composition.
One of ordinary skill in the art would have been motivated to adjust the amount of the active in the composition. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
1/4/2021 averring the transitional phrase “consisting of” being recited in the claims have been fully considered but they are not persuasive. The examiner notes claim 16 recite the phrase “… composition comprising …” (emphasis added). That any additional components can be added to the claims. Therefore, considering the cited prior art as a whole, the claims are considered to be properly rejected under 35 USC 103a.
Applicant’s remarks with regard to the double patenting rejections have been acknowledged. Accordingly, the obviousness double patenting rejection are maintained.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627